May 9, 2012 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attention:Edwin Kim – Attorney-Advisor Re:Cardiff International, Inc. Preliminary Proxy Statement Filed on Schedule 14C Filed April 10, 2012 File No. 000-49709 Dear Mr. Kim: This letter sets forth the responses of Cardiff International, Inc. ( the "Company") to the comments of the reviewing staff (“Staff”) of the Securities and Exchange Commission (“Commission”) in connection with the above referenced filing as set forth in the comment letter of April 19, 2012.Each numbered paragraph below responds to the comment having the same number in the April 19 comment letter. Responses to Comments: 1.
